Citation Nr: 1507708	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-07 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles California


THE ISSUE

Basic eligibility for VA benefits (veteran status), to include claimed education benefits under the Post-9/11 GI Bill.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The appellant had active duty service from September 2003 to February 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 decision of the VA Education Center located at the RO in Muskogee Oklahoma.

In July 2013, the appellant presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDING OF FACT

Appellant was initially issued a general discharge (under honorable conditions), which was subsequently upgraded to honorable by the Army Discharge Review Board.


CONCLUSION OF LAW

The appellant is a veteran for purposes of basic eligibility for VA benefits.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.1, 3.12 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking benefits under the Post-9/11 GI Bill.  These benefits were denied by the VA Education Center on the basis of a DD Form 214 obtained directly from the service department showing that the appellant was given a general discharge (under honorable conditions) for a pattern of misconduct.  

The threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility.  In order to be eligible for benefits administered by VA, the evidence must establish that the individual seeking benefits is a veteran. The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  A discharge from military service because of willful and persistent misconduct is considered to have been issued under dishonorable conditions for VA purposes.  38 C.F.R. § 3.12(d)(4).   

At the Board hearing, the appellant testified that his discharge had been upgraded to honorable.  He was advised to submit any documentation sent to him regarding this upgrade.  In August 2013, the Veteran submitted documentation from the Army Discharge Review Board attesting that his discharge was indeed upgraded to honorable based a finding of that body that the original discharge was improper.  A letter dated January 19, 2007 reveals the finding of the Army Discharge Review Board that the requested relief should be granted in the form of an upgrade of the characterization of service to "fully Honorable" and a change to the narrative reason for separation to "Secretarial Authority."  A new DD Form 214 was issued reflecting these changes.  

The Board finds that the documents submitted by the appellant are satisfactory evidence that the discharge was upgraded and that the service department has recognized the appellant' s service from September 2003 to February 2006 as honorable.  Therefore, the requirements for "veteran" status are met.  

The Board's decision here is limited to the question decided by the agency of original jurisdiction-status of the claimant as a "veteran" eligible for VA benefits.  The Board reaches no decision as to the appellant's actual eligibility under the laws and regulations pertaining to the specific education benefits sought, as these matters have not yet been subject to a decision by the agency of original jurisdiction.  


ORDER

The appeal is granted.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


